Title: To Alexander Hamilton from Jedediah Huntington, 7 October 1789
From: Huntington, Jedediah
To: Hamilton, Alexander


Custom House N London [Connecticut]7 Octor. 1789
Sir
I have this day the Honour of receiving your Letter of the 1st. inst. Upon my entering into Office I found the Light house at this Port furnished with Oil for three or four days only and no Provision made for further Supply. I immediately purchased a little for temporary use and have since laid in a Stock for the Winter. The Light House is built of Stone & the walls are good but the Roof was very leaky and that & the inner work in a ruinous Condition. I therefore thought it prudent to have a thorough Repair of the Roof which will be completed as soon as I can procure some more Sheet Lead. The Lamps requires abt. Eight hundred Gallons of Oil in a year which costs abt. three hundred Dollars & 50 dols the hire of a Man to tend the Lamps & contingent Expences arise to abt. 100 dollars yearly. The Superintendance of the whole was under the State Naval Officer. I am willing to take the Charge of it for the present. Sir
I remain most respectfully   your obedt. Servant
J H
The Genl. Assembly of this state last May ordered some Buoys to be fixed in the Harbour but nothing has been done in Consequence of their Act although the Merchants are very anxious that it should be complied with.
